Exhibit 10.18

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT, (this “Agreement”) dated as of January 25, 2013, by
and between BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company (the “Company”), and PPVA BLACK ELK (EQUITY) LLC, a Delaware limited
liability company (“PPVA (Equity)”).

BACKGROUND

WHEREAS, PPVA (Equity) has agreed to contribute to the Company, upon the terms
and subject to the conditions set forth in this Agreement, $10,000,000 (the
“Capital Contribution”); and

WHEREAS, as consideration for the Capital Contribution, the Company shall issue
to PPVA (Equity) Class E Preferred Units and Class B Units, as described in
Section 2.

NOW, THEREFORE, incorporating the foregoing herein, and in consideration of the
mutual promises herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

1. Contribution. Subject to the terms and conditions of this Agreement,
including Section 3, PPVA (Equity) hereby agrees to make the Capital
Contributions to the Company on the date hereof and the Company hereby agrees to
accept from PPVA (Equity) the Capital Contribution. PPVA (Equity) shall make the
Capital Contribution to the Company by wire transfer of immediately available
funds to such account as the Company shall notify PPVA (Equity).

2. Issuance of Units. In consideration of the Capital Contribution, the Company
shall issue and deliver to PPVA (Equity) (a) 10,000,000 Class E Preferred Units
having such rights, preferences and privileges as set forth in the Company’s
Second Amendment and Restated Operating Agreement, dated as of July 13, 2009, as
amended by the First Amendment thereto dated as of August 19, 2010, by the
Second Amendment thereto dated as of May 31, 2011 and by the Third Amendment
thereto dated as of the date hereof (the “Third Amendment”) (as so amended, the
“Operating Agreement”), and (b) such number of Class B Units (as defined in the
Operating Agreement), that, if outstanding on the date hereof, would equal
0.6192031% of the aggregate outstanding Units issued by the Company on the date
hereof, having such rights, preferences and privileges as set forth in the
Operating Agreement. Upon the issuance of such Class E Preferred Units and such
Class B Units, the Company shall deliver to PPVA (Equity) a cross receipt in
substantially the form of Exhibit A attached hereto evidencing such issuance
(the “Cross Receipt”). At PPVA (Equity)’s direction the Class E Preferred Units
and/or the Class B Units will be issued in the name of such other person or
entity it may designate in writing to the Company.

3. Conditions to the Obligation of PPVA (Equity). The obligation of PPVA
(Equity) to make the Capital Contribution contemplated hereby is subject to the
satisfaction (or waiver by PPVA (Equity)) of the following conditions:



--------------------------------------------------------------------------------

(a) the representations and warranties made by the Company hereunder shall be
true and correct in all material respects as of the date of the Capital
Contribution;

(b) the Company shall have executed and delivered to PPVA (Equity) this
Agreement and the Third Amendment, and the Operating Agreement shall not have
been further amended; and

(c) the Company shall have executed and delivered a Cross Receipt with respect
to the Capital Contribution.

4. Representations and Warranties.

4.1 PPVA (Equity) represents and warrants to the Company as follows:

(a) PPVA (Equity) is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware with full power and
authority to carry on its business and to own or lease and to operate its
properties as such business is conducted and such properties are owned, leased
or operated. PPVA (Equity) has the power and authority to execute, deliver and
perform this Agreement and all agreements and documents contemplated hereby (the
“Ancillary Documents”) and to consummate the transactions contemplated hereby
and thereby.

(b) The execution and delivery by PPVA (Equity) of this Agreement and the
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action of PPVA
(Equity). PPVA (Equity) has duly executed and delivered this Agreement and the
Ancillary Documents and this Agreement and the Ancillary Documents constitute
legal, valid and binding agreements of PPVA (Equity), enforceable against it in
accordance with their terms, subject to applicable federal and state bankruptcy
and insolvency laws affecting generally the rights of creditors.

(c) The execution, delivery and performance by PPVA (Equity) of this Agreement
and the Ancillary Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and will not conflict with, result in a
breach or violation of, or constitute a default under, (i) the certificate of
formation, limited liability company agreement or other organizational documents
of PPVA (Equity), (ii) any law, regulation or court order applicable to PPVA
(Equity) or (iii) any contract, license, lease commitment or other agreement to
which PPVA (Equity) or is a party or by which PPVA (Equity) or any of its assets
may be bound or affected.

(d) PPVA (Equity) is not required under federal, state, foreign or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Ancillary Documents.

4.2 The Company represents and warrants to PPVA (Equity) as follows:

 

2



--------------------------------------------------------------------------------

(a) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Texas with full power and
authority to carry on its business and to own or lease and to operate its
properties as such business is conducted and such properties are owned, leased
or operated. The Company has the power and authority to execute, deliver and
perform this Agreement and the Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.

(b) The execution and delivery by the Company of this Agreement and the
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action of the
Company. The Company has duly executed and delivered this Agreement and the
Ancillary Documents, and this Agreement and the Ancillary Documents constitute
legal, valid and binding agreements of the Company, enforceable against the
Company in accordance with their terms, subject to applicable federal and state
bankruptcy and insolvency laws affecting generally the rights of creditors.

(c) The execution, delivery and performance by the Company of this Agreement and
the Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, do not and will not conflict with, result in a breach or
violation of, or constitute a default under, (i) the certificate or articles of
formation or organization or other organizational documents of the Company,
(ii) any law, regulation or court order applicable to the Company or (iii) any
contract, license, lease commitment or other agreement to which the Company is a
party or by which the Company or its assets may be bound or affected.

(d) The Company is not required under federal, state, foreign or local law, rule
or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Ancillary Documents or issue the Class E Preferred Units or the Class B
Units in accordance with the terms hereof.

(e) There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its equity interests.

5. Further Assurances. Each of the parties hereto shall, at its own expense,
from time to time upon the request of the other, execute and deliver, or cause
to be executed and delivered, at such times as may reasonably be requested by
the other party, such other documents, certificates and instruments and take
such actions as the other party deems reasonably necessary to consummate more
fully the transactions contemplated by this Agreement.

6. Miscellaneous.

6.1 Entire Agreement. This Agreement and the Ancillary Documents delivered by
the parties pursuant to this Agreement constitute the entire agreement among the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements,

 

3



--------------------------------------------------------------------------------

understandings and negotiations, whether written or oral, with respect to the
subject matter of this Agreement.

6.2 Notices. Unless otherwise provided for herein, notices and other
communications required or permitted hereunder shall be in writing to the
parties and addresses below and shall be delivered by certified mail return
receipt requested or express mail and also via facsimile. Such notice shall be
deemed to have been received on the date delivered.

If to the Company:

Black Elk Energy Offshore Operations, LLC

11451 Katy Freeway, Suite 500

Houston, Texas 77079

Telephone: (281) 598-8600

Facsimile: (281) 598-8601

Attn: John Hoffman

With a copy to:

Liskow & Lewis

1001 Fannin Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 651-2984

Facsimile: (713) 651-2908

Attn: John T. Bradford

If to PPVA (Equity):

c/o Platinum Partners Value Arbitrage Fund, LP

Carnegie Hall Tower

152 West 57th Street, 4th Floor

New York, New York 10019

Telephone: (212) 582-2222

Facsimile: (212) 582-2424

Attn: David Levy

With a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-0208

Telephone: (212) 885-5431

Facsimile: (917) 332-3065

Attn: Eliezer M. Helfgott

 

4



--------------------------------------------------------------------------------

6.3 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute one and the same instrument.

6.4 Governing Law. This Agreement and the documents, agreements and instruments
contemplated hereunder (unless expressly stated therein to the contrary) shall
be construed and interpreted in accordance with the laws of the State of New
York, without regard to conflicts of law or choice of law principles thereof.

6.5 SUBMISSION TO JURISDICTION.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS EXCLUSIVE AND PRECLUDES A PARTY FROM OBTAINING JURISDICTION OVER
ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ANY SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT
SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

6.6 WAIVER OF JURY. EACH PARTY HEREBY (A) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN; (B) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY

 

5



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS CONTAINED IN THIS SECTION 6.6.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, each of the parties
hereto has caused this Agreement to be duly executed by an authorized officer as
of the date first above written.

 

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

By:   /s/ John Hoffman  

Name: John Hoffman

Title: President/CEO

 

PPVA BLACK ELK (EQUITY) LLC

By:  

PLATINUM PARTNERS VALUE
ARBITRAGE FUND, LP, sole Member

By:   /s/ David Levy  

Name: David Levy

Title: Portfolio Manager

 

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Cross Receipt

Reference is made to that certain Contribution Agreement, dated as of
January 25, 2013 (amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”), between Black Elk Energy Offshore
Operations, LLC (the “Company”) and PPVA Black Elk (Equity) LLC (“PPVA
(Equity)”). Capitalized terms used by not defined herein shall have the meaning
set forth in the Agreement.

The Company hereby acknowledges to PPVA (Equity) that on January 25, 2013 (the
“Issuance Date”) the Company received a Capital Contribution from PPVA (Equity)
in the amount of $10,000,000 and that on the Issuance Date the Company has
issued to PPVA (Equity) or to such person designated by PPVA (Equity) 10,000,000
Class E Preferred Units and 76.47 Class B Units.

 

Dated: January 25, 2013    

BLACK ELK ENERGY OFFSHORE
OPERATIONS, LLC

    By:          

Name:

Title:

Acknowledgement

By this Acknowledgement, PPVA (Equity) hereby acknowledges to the Company that
it is deemed to have received on the Issuance Date the Class E Preferred Units
and the Class B Units described above in exchange for the Capital Contribution
described above.

 

Dated: January 25, 2013     PPVA BLACK ELK (EQUITY) LLC     By:  

PLATINUM PARTNERS VALUE
ARBITRAGE FUND, LP, sole Member

    By:          

Name:

Title: